FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA. 94403-1906 April 28, 2011 Filed Via EDGAR (CIK #0001022804) Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: Franklin Templeton Fund Allocator Series (Registrant) File Nos. 333-13601 and 811-07851 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 24 to the Registrant's Registration Statement on Form N-1A (Amendment), which is being filed under the Securities Act of 1933 (1933 Act), as amended, and the Investment Company Act of 1940, as amended. The filing has been made in order to bring the financial statements and other information up to date as required by the federal securities laws, to respond to comments received from the Staff on Post-Effective Amendment No. 23 to Registrants Registration Statement on Form N-1A, filed under Rule 485(a)(1) under the 1933 Act, on February 15, 2011, acceptance no. 0001379491-11-000152, and to make certain other non-material changes deemed appropriate. As Senior Associate General Counsel, I have reviewed the Amendment. Based upon such review, I have determined, and hereby represent accordingly, that said Amendment does not contain disclosures which would render it ineligible to become effective automatically pursuant to Rule 485(b) under the Securities Act of 1933, as amended. The Amendment will become effective on May 1, 2011. Please direct any inquiries regarding this filing to the undersigned at (650) 312-5824 or the address shown above. Sincerely yours, FRANKLIN TEMPLETON FUND ALLOCATOR SERIES /s/ David P. Goss David P. Goss Vice President DPG/ksa
